Atkinson and Gilbert, JJ.,
dissenting. In pursuance of authority granted in article 11, section 3, paragraph 1, of the constitution as amended (Civil Code of 1910, § 6600), the office-of county treasurer in Murray County was “abolished” from and after January 1, 1917. Acts 1915, p. 319. From and after'the' date last mentioned it was made the duty of the ordinary of Mur- ’ ray County to ■“ take charge of the treasurer’s books '. . and all moneys belonging to said County . . and . ; deposit the same in-the safety vaults of some solvent bank in the county,” (Acts 1916, p.-479), ánd'it was the' duty of “the officials having' control of fiscal affairs of the county ” (the board of commissioners of revenues, roads, bridges, and paupers, appointed under the act approved February 21, 1873 (Acts 1873, p. 282), as amended); to *363“require the bank selected as the- depository for the books and funds of the county, to give a good and sufficient bond to indemnify the county against all loss.” And it devolved on the bank acting as depository to “ keep the accounts of the county, receive and pay out the moneys of the county on proper vouchers approved by the ordinary of said county, without charge or expense to the county,” and “render to the ordinary . . a monthly itemized statement of all money received or paid put.” Acts 1916, p. 479. The “fiscal officers” of the county were changed by repeal of the act of 1873 as amended (Acts 1917, p. 374), and the passage of an act creating a board .of supervisors of roads, bridges and road funds.. Acts 1917, p. 375. This latter act provided that the ordinary should be chairman of the board. The statutory powers of the board were in part expressed in section 5, as follows: The board “ shall have the authority to levy taxes for roads and for the purchase of tools and other road machinery, and for all other purposes necessary for the building of roads, bridges, culverts, drains, and all other road work; and that the said board shall be the custodian of all road funds, and that the said board shall not divert any part of said road fund from the purpose for which it was levied.” In section 11 the board was given, power also to “ levy all the taxes for county purposes,” and “to disburse the same under proper vouchers for the purpose for which said tax was levied.” Subsequently another act was passed which was approved August 18, 1919 (Acts 1919, p. 706), and was as follows:
“ An Act to put Murray treasury in charge of the Board of Sup-. ervisors of Boads and Bevenues, an Act to authorize the Board of Supervisors of Boads and Bevenues of Murray County to take charge of the treasurer’s books and all moneys belonging to the said ■ County of Murray, to transact the business of the county through some solvent bank, and for other purposes.
“ Section 1. Be it enacted by the General Assembly of the State of Georgia, and it is hereby enacted by authority of the same, that from and after the passage of this act the Board of Supervisors of Boads and Bevenues shall take charge of the treasurer’s books of said county and all moneys belonging to said County of Murray, and shall deposit the same in the safety vaults of some solvent bank in said county that will pay-the highest rate of interest, on the daily balance. ■ . ,
*364“ Sec. 2. Be it further enacted by the authority aforesaid, that said Board of Supervisors shall require the bank selected as the depository for the books and funds of the county, to give a good and sufficient bond to indemnify the county against loss.
“ See. 3. Be it further enacted by the authority aforesaid, that the said bank selected as a depository shall keep the accounts of the county, receive and pay out the moneys of the county on proper vouchers approved by the Board of Supervisors of Roads and Revenues of said county, without charge or expense to the county; provided further, that said bank shall render to the Board of Supervisors of the county monthly, itemized statements of all money received or paid out.
“ Sec. 4. Be it further enacted by the authority aforesaid, that all laws and parts of laws in conflict with this Act be and the same are hereby repealed.”
The act of 1917 creating the board of supervisors was repealed, and a board of commissioners of roads and revenues created, upon whom the powers and duties of the board of supervisors devolved. Acts 1921, p. 538. The county having issued one hundred bonds' and sold them for $100,000, for the purpose of improving the public roads, the Bank of Chatsworth located in Murray County,' acting by its cashier, on December 3, 1919, addressed the following bids to the board of supervisors:
“ I, hereby, for the Bank of Chatsworth, submit bid for the one hundred thousand dollars, or any part of same, of the road-bond money, as follows: Will pay 4-%% on the entire amount, or on such part as you may award to us. If this bid is accepted, the money will be subject to check in such amount as you may desire, interest being paid on the remaining balance. If awarded the money, will make surety company bond.
“No. 2: I hereby, for the Bank of Chatsworth, submit bid for the one hundred thousand dollars, or any part of same, of the road-bond money, as follows: Will pay 5% on the entire amount, or such part as you may award to us. If this bid be accepted, the money will be subject to check in such amounts as you may desire, interest being paid on the remaining Balance. If awarded the money under this bid, will make personal bond. Attached herewith, statement of the condition of the bond [bank?] above named, on the close of business Nov. 28th, 1919.” The bid No. 2 *365was accepted, and on December 10, 1919, the bank executed a bond with personal sureties, as follows: “Know all men by these presents, that the Bank of Chatsworth as principal, and R. M. Gudger, B. A. Gregory, T. L. Gregory, T. H. Keith, J. I. Hall, and A. J. Keith as security, are held and firmly bound unto the County of Murray in the sum of one hundred thousand dollars, for the payment of which, truly to be made, we bind ourselves jointly •and severally, and our assigns, heirs, executors, and administrators firmly by these presents, waiving, each for himself and family, all homestead and exemption laws of this State and the Hnited States, and all exemptions in bankruptcy. . . The condition of the above obligation is such that whereas the said principal has received from County of Murray the sum of one hundred thousand dollars, road-bonds money, and has obligated itself to pay thereon interest on all balance of said money remaining from time to time in its custody, during the life of the said deposit of said money, at the rate of five per cent per annum. Now should the said principal herein, the Bank of Chatsworth, faithfully keep and true accounting make íot all of said sum of money, and the interest thereon, to the said County of Murray, without loss thereto, then this bond to be void,, else of full force and effect.” After execution of the bond the bank received the fund. Subsequently at different times, the dates not appearing, the bank received on deposit sums aggregating $29,000, which had been paid to the county by'the Georgia State Highway Department from funds furnished by the Hnited .States Government for aid of roads, bridges, etc. On November 24, 1920, the Hagedorn Construction Company entered into a contract with the board of supervisors of the county, for the construction and improvement of certain public highways. The county became indebted to the construction company, and in 1922, after repeal of the act creating the board of supervisors and establishment of the board of roads and revenues, the latter issued a check against the “road-bond fund,” as follows:
“Date Detail Amount No. 419. $17,725.00
“ On act. of Project 178. $17725.00 Chatsworth, Ga. 3-21-1922 “Bank of Chatsworth, Chatsworth, Ga.
“ Office of Board of Roads and Revenues Murray County.
“Pay out of road bond fund: Pay to the order of Hagedorn Construction Company, seventeen thousand, seven hundred, twenty-five dollars. W. M. Harris, Clerk.
*366"When endorsed this check becomes a receipt in full of account rendered hereon.”- ' ■
■ On presentation the bank refused to pay the cheek, and wrote across -the back of‘the paper "Ins-, funds Bank of Chatsworth.” On May 3, 1922,. the TIagedorn Construction Company instituted mandamus proceedings against the Bank of Chatsworth, to compel it to pay the check. It was alleged that the bank received sufficient funds from the county, that were appropriated to payment of the' contract price of the work contracted to be performed, to pay such contract price including the amount of the check, and that such amount had not been paid on such work, and the bank should have and was chargeable in law with having sufficient funds to pay the check; also that the bank knew of plaintiffs contract and knew that all of the funds so deposited with it were devoted to improving roads and bridges of the county and could not be lawfully used for any other purpose, and that it was the duty of the bank to pay out the money only for such purposes. The alleged reasons for grant of the writ of mandamus were: (1) That by making the bid and executing the bond and receiving the road-bond fund the Bank of Chatsworth became the duly constituted county depository as to such fund. (2) That under the law the Bank of Chatsworth became in fact the treasurer of the county and became chargeable with the duties of treasurer, and became specially chargeable with the duty of keeping the fund as well as keeping the accounts of the county and applying the fund on proper vouchers approved.by the proper authorities of the county. The exception is to a judgment overruling general and special demurrers to the petition.
A controlling question in this case is whether mandamus is an appropriate remedy to compel payment of the check. It is provided by statute in this State: “ All official duties should be faithfully fulfilled; and'whenever, from any cause, a defect of legal justice would ensue from a failure or improper fulfillment, the writ of mandamus may issue to compel a due performance, if there he-no other specific legal remedy for the legal rights.” Civil Code (1910), § 5540. "A private person may by mandamus enforce the performance by a corporation of a public duty as to matters in which he has a special interest.” § 5542. " Mandamus does not lie as a private remedy between individuals to enforce private rights.” § 5441. The section first quoted authorizes the writ to *367'enforce “official duties,” which of course are duties that devolve on a public officer, and hence relate to the individual; the second authorizes the writ against a corporation ” to enforce performance of a “public duty.” The last denies émployment of the writ to enforce private rights. It may be first inquired, did the.bank become an official depository within'the meaning of the-act of 1919, quoted above ? That law should be construed in the light- of the former statutes which have been repealed. Formerly there had ’been a treasurer of the county; but that office was- abolished by the act of 1915, supra. After abolition of the treasurer’s'office the duty devolved on the ordinary under the act of 1916, supra,-to take charge of the treasurer’s books and all moneys belonging to the county, and deposit the samé in the safety vaults ■ of some solvent bank in the county. Another duty imposed by the act was upon old county commissioners holding appointments under the act of 1873' as amended, to require the bank -selected by-the ordinary as a depository for the books and funds of the county to give a good and sufficient bond to indemnify the county against .loss; and it was provided that the bank acting as such depository should keep the accounts of the county, receive and pay out the moneys’ of the county on proper vouchers approved by the ordinary, without charge or expense to the county, and render to' the ordinary a monthly itemized statement of money received or paid out. The arrangement provided for in the act of 1916 just mentioned contemplated all of the funds of the county, and authorized the ordinary to deposit them in the “ safety vaults ” of a bank in thé county of his selection, the bank to give a good and sufficient bond' to idemnify the. county against loss under requirement by the county commissioners, and the bank to pay out the moneys' on proper vouchers approved by the ordinary. It is not clear what benefit a bank selected as a depository under that act would receive for holding the funds in its safety vaults and paying it out on proper vouchers approved by the ordinary and keeping the accounts of the county, but the act of 1917,' supra, provided- for a different arrangement. The board, of supervisors of roads, bridgés, and road funds was created by that act. Under that law the only connection-the ordinary hád with the funds of the county was as a member of the board- of supervisors, he being'the chairman of that board. The “ road funds’ ” of - the county seem to have been *368treated separately from other funds. It was declared: “That the said board shall be the custodian of all road funds,” and in a different section of the act it was made the duty of the board of supervisors to “levy all the taxes for county purposes,” and “to disburse the same under proper vouchers for the purpose for which said tax was levied.” There was nothing said in this act about a depository. It will be perceived thus far that no provision was made by which the county funds should be let out at interest for the benefit of the county, or that the county should profit otherwise except in saving the fees that would have been payable to the treasurer had the office of treasurer continued, and the possibility of the accounts being better kept by the bank than when kept by the treasurer. In case of large amount of funds it would be to the advantage of the county for such funds while unexpended to draw interest. In these circumstances, another change was made as provided in the act of 1919, supra. That act is set out in full, because it was under its provisions that the transactions occurred which are involved in this case. Its terms need not be repeated; but, as indicated by the caption and specified in the body of the act, the whole treasury, including the books and. all the funds of the county, was put in charge of the board of supervisors who were required to “ deposit the same in the safety vaults of some solvent bank in said county that will pay the highest rate of interest on the daily balance.” The selection of the bank was a choice to be made by the supervisors, and when made and accepted the bank should become a depository for the books and all the funds of the county, and as such should give a bond to indemnify the county against loss and should keep the accounts of the county and receive and pay out the moneys of the county on proper vouchers approved by the board of supervisors. The law did not authorize the selection of more than one such depository or a selection of a depository for only a part of the county funds, but in order to come within the statute the bank should be selected as a depository for all of the funds of the county. This is a clear departure from the old law, marking a change of policy in the handling of county funds. It contemplates the selection of one bank as a depository for all the county on the basis of a contract between the board of supervisors and the bank, whereby title to county .funds should vest in the bank and such funds mingled with the general funds *369of the bank and be disposed of by the bank as a part of its general funds, the bank becoming the debtor of the county, to be repaid by payment of proper vouchers approved by the supervisors and by payment of interest on daily balances. The amount of interest was not specified by statute, and no particular bank was designated by the statute, but these were matters to be fixed by contract upon the part of the supervisors with any solvent bank of the county that would enter into a contract with them. While the conclusion was alleged in the petition that the Bank of Chats-worth became a depository under this statute the facts alleged in the petition show that the Bank of Chatsworth did not become any such depository. On questions raised by demurrer the petition- must be construed most strongly against the pleader, and deficiencies will not be supplied by presumptions in his favor. The check is drawn against the county “road-bond fund.” The bank had received from the county funds derived from two different sources. One was the road-bond money amounting to $100,000, for which the bank issued its bid, and the other was money aggregating $29,000 received from the Federal government that went on general deposit. The bid which was submitted by the bank and accepted by the board of supervisors was not a bid to become a statutory depository for all of the funds of the county. It was a bid “ for $100,000, or any part of same of the road-bond money,” and an offer “to pay 5% on the entire amount or such part as you may award to us,” the money being “ subject to cheek in such amounts” as the supervisors “may desire, interest being paid on the remaining balance.” The bid was accepted, and the road-bond fund was turned over to the bank under the contract created by the making and acceptance of the above bid. The money so received became the road-bond fund. As the check was drawn against the road-bond fund it is not material for consideration in the case that other funds were afterwards received from the government which went on deposit without any express contract. The making and acceptance of the bid above mentioned and delivery by the board of supervisors of the road-bond fund to the bank created the entire relation between the county and the bank. It was a contract involving only a part of the county funds, and did not in any sense make the bank a statutory depository in the contemplation of the act of 1919. What has been said also answers the *370contention that the bank became in fact the treasurer of the county. In the first place there could be no county treasurer in that county, because the office of treasurer' had been abolished; and in the second place the act of 1919 does not purport to establish any office of treasurer, even if it would be competent for the legislature to do so. McCants v. Layfield, 149 Ga. 231 (99 S. E. 877). In the third place the office of treasurer, his powers and duties, is entirely provided for by statute. Civil Code (1910), §§ 564-578. The treasurer must have prescribed qualifications. He has a fixed term of office. He is elected in a prescribed manner. He must, take a prescribed oath and give a bond payable to the ordinary of the county in a sum which in the judgment of the ordinary will be double the amount of the county tax for the ensuing year, receipts from all other sources, and cash on hand. All the powers and duties of a treasurer of a county are prescribed by law, and are distinctly public and official in character. A treasurer acquires no personal interest in the property coming into his hands, and does not pay interest to the county for balances in his hands. His functions are purely ministerial and fiduciary in character. Any personal use of the county funds by him would be a conversion. Sufficient has been said in regard to a county treasurer to show that the facts alleged in the petition as to the relation between the bank and the County of Murray did hot constitute the bank a county treasurer. As already stated, the petition was projected on the theory that the bank was a public officer such as a treasurer, and that mandamus would be an appropriate remedy under the provisions of the Civil Code, § 5440. If it were necessary to go further and inquire whether the plaintiff would be entitled to that remedy under § 5442, it should be held that the remedy should not be applied under that section. That section authorizes a private individual whose interests are affected to employ the writ of mandamus against any corporation owing a duty to the public, to compel it to perform it. That section is based on the decisions in Habersham v. Savannah &c. Canal Co., 26 Ga. 665, and Savannah &c. Canal Co. v. Shuman, 91 Ga. 400 (17 S. E. 937, 44 Am. St. R. 43). They were cases in which a corporation obstructed certain public ways and where plaintiffs as members of the public were entitled to have the ob struction removed. There was no other adequate relief; and it was *371held that the corporation was under a duty to the public to remove the obstructions, and that for refusal to' remove them the plaintiff was entitled to employ the writ of biandamus to compel the removal; and numerous cases have since been decided, holding that railroads and other corporations owing a duty to the public could be required by mandamus to perform such duty, in a suit instituted by an individual whose interest was affected by a failure to perform such duty; but that is not the case now under consideration. The duty of the bank is not to the public, imposed by law. To be a public duty it must be imposed by law. If it is imposed by contract it is a private duty, and that will not be enforced by mandamus. A duty of that character would be controlled by the provisions of the Civil Code (1910), § 5441: “ Mandamus does not lie as a private remedy between individuals to enforce private rights.” When the authority was granted under the act of 1919, supra, to the county supervisors to make a loan of the county funds to the bank in consideration of interest to be paid and other services to be performed, the duties to the county which the bank assumed were private in character and stood on the basis of any other private contract. If the bank was guilty of a breach of contract, the county could obtain the same relief in a suit at common law against the bank that it could have obtained by writ of mandamus to compel payment of the amount of money that the bank was under duty to pay. Again, as the bank was the debtor of the county, the appropriate remedy would be to sue for the debt. The writ of mandamus may be enforced penally and for a contempt, which could not be employed merely as a means of collecting a debt.
If it were necessary to deal with the deposit of $39,000, it should be held, in the first place, that the check by its terms was not drawn against that fund; and in the second place, that the money was placed on deposit under the implied contract which usually arises where money is deposited for a bank.to be drawn out on check of the depositor, and that the deposit of' such fund did not make the Bank of Chatsworth a statutory depository under the act of 1919. It did not purport to be a deposit of all the money of the county, but expressly appeared to be a deposit of a specific sum intended to be mingled with general funds of the bank and to be drawn upon by checks of supervisors.' For reasons already in*372dicated tbe bank did not owe the county any public duty as to this fund. It owed it a private duty to pay the checks of the supervisors when properly drawn and presented, and for a breach of that duty the supervisors had a specific remedy by suit for the amount of this deposit.
The foregoing considerations are addressed to appropriateness of the remedy; but if it be conceded that mandamus be an appropriate remedy, the petition as amended fails to allege a cause of action.